Citation Nr: 1714926	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  09-36 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, to include whether referral for extraschedular consideration is warranted.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) from April 7, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to April 7, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2013, the Board remanded this case for additional development.  In an April 2016 decision, the Board denied entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II, to include the determination that referral for extraschedular consideration was not warranted.  The Veteran appealed this issue to the United States Court of Appeals for Veterans Claims (the Court).  An October 11, 2016 Court Order granted the parties' September 27, 2016 Joint Motion for Partial Remand (JMPR), vacating the portion of the April 2016 Board decision that denied an increased rating for diabetes mellitus, type II, and remanding the issue for action consistent with the terms of the JMPR.

In his January 2017 post remand brief, the Appellant raised the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet.App. 447 (2009).

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).

The issue of entitlement to a TDIU prior to April 7, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  For the entire period covered by this claim, the Veteran's service-connected diabetes mellitus, type II, has required insulin and a restricted diet, but not regulation of activities.

2.  As of April 7, 2009, the Veteran's combined disability rating is 70 percent, and the Veteran is unable to obtain and maintain substantially gainful employment due to the combined effects of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 20 percent rating, but not higher, for the service-connected diabetes mellitus, type II, have been more nearly approximated for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.118, Diagnostic Code 7913 (2016).

2.  The criteria for TDIU have been met as of April 7, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman. v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In August 2008 and February 2013 VA obtained adequate examinations.

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings and Extraschedular Consideration

The Veteran seeks an initial rating in excess of 20 percent for the service-connected diabetes mellitus, type II, disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 2016).  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.3 (2016). 

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also Fenderson v. West, 12 Vet. App. 119 (1999) (applying this concept to initial ratings).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the Veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  38 U.S.C.A. § 5107 ; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2016).

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Diabetes mellitus is rated under 38 C.F.R. § 4.119 (2016), Diagnostic Code 7913.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus when the condition requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requires more than one daily insulin injection, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 , Diagnostic Code 7913.

As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913 (2016). 

Because the rating criteria under Diagnostic Code 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating."  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to Diagnostic Code 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under Diagnostic Code 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7).

The Board notes that the Veteran has been awarded compensable disability evaluations for peripheral neuropathy in every extremity, as well as noncompensable evaluations for bilateral non-proliferative retinopathy and erectile dysfunction, each as complications of the Veteran's service-connected diabetes mellitus.

The key difference between a 20 percent rating and a 40 percent rating for diabetes mellitus is regulation of activities.  The medical records show that the Veteran does not have regulation of activities associated with his diabetes mellitus.

The Veteran has had diabetes mellitus since he was 45 years old.  A treatment note from July 2008 indicated that the Veteran was taking medication for his diabetes and experiencing complications.  The Veteran's activities were limited at this encounter, but the Veteran's doctors assigned this limitation due to his rotator cuff injury, not his diabetes mellitus.  The Veteran saw his cardiologist in December 2010 after previously being admitted to the emergency room with uncontrolled diabetes.  At this encounter, the Veteran's doctors adjusted his medication but did not mention a regulation of the Veteran's activities.  

Treatment notes from July 2011 indicate that the Veteran was on therapy with multiple daily injections and his A1c was well controlled.  The reason for the Veteran's visit was to complain of a hairline ankle fracture that resulted in significantly decreased physical activity.  The Veteran's doctor did not recommend any changes to his diabetes treatment at this encounter.  Despite reports from the Veteran of elevated blood sugar due to ingesting high sugar snacks, the Veteran's doctors did not alter his treatment at a January 2012 encounter.  In April 2012, the Veteran reported that he has been working on decreasing portion sizes, but there was no mention of restriction of activity.  The Veteran reported no new problems in September 2012 and his doctor noted that his diabetes was well controlled.  

The Veteran told his doctors that he uses an exercise bike every morning for an hour at an encounter in February 2013.  The Veteran's doctors did not recommend discontinuing his activities, but they did increase his daily regimen of insulin.  

VA had the Veteran examined in August 2008.  The Veteran denied ketoacidosis or hypoglycemic reactions or episodes requiring hospitalization.  The Veteran told this examiner that he was not compliant with his diabetic diet and denied any restrictions on his activities related to his diabetes.  The VA examiner diagnosed the Veteran with diabetes mellitus, type II, requiring oral agents for control.

VA had the Veteran examined in February 2013.  The Veteran's diabetes was treated at this time with insulin and a diabetic diet.  The Veteran denied any recent ketoacidosis or hypoglycemic episodes or hospitalizations for the last two years.  Consistent with the treatment notes from February 2013, the Veteran reported that he exercised on a stationary bike for an hour each day and the VA examiner concluded that the Veteran's diabetes does not require a regulation of activities.  The Veteran reported visiting his doctors less than twice per month for ketoacidosis or hypoglycemic reactions and no episodes of either requiring hospitalization in the past twelve months. 

The Veteran's diabetes mellitus is treated with a restricted diet and medication.  There is no credible evidence that the Veteran's diabetes mellitus requires regulation of activities.  The treatment notes do not include such instructions from his doctors.  The Veteran told his doctors that he exercises daily for an hour and they did not recommend he regulate his activities on account of his diabetes mellitus.  The Veteran reported to the August 2008 VA examiner that he did not experience restriction on activities related to his diabetes mellitus.  The February 2013 VA examiner opined that the Veteran's diabetes requires a restricted diet and medication, but do not require regulation of activities.  There is also no evidence demonstrating episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider. Accordingly, the criteria for a rating greater than 20 percent for diabetes have not been satisfied.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected diabetes mellitus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus disability with the established criteria found in the rating schedule for that disability show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The criteria for the evaluation of the Veteran's diabetes mellitus specifically contemplate the need for medication that the Veteran uses accompanied by a restricted diet.  Therefore, it cannot be said that the criteria under which this disability is evaluated do not contemplate this Veteran's symptoms.   The Veteran has also been separately compensated for his diabetic complications, to include peripheral neuropathy in every extremity, special monthly compensation for erectile dysfunction, as well as a noncompensable evaluation for bilateral non-proliferative retinopathy and erectile dysfunction.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, there is nothing in the record to indicate that the Veteran's diabetes mellitus disability causes impairment over and above that which is contemplated in the assigned schedular ratings, to include those for the associated diabetic complications.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

In summary, and based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the Veteran's service-connected diabetes mellitus.  See 38 C.F.R. § 4.114, Diagnostic Code 7913.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.

Individual Unemployability

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

In his January 2017 post remand brief, the Appellant raised the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet.App. 447 (2009), asserting that the issue of TDIU was not a new claim for benefits, but rather part and parcel of the Veteran's underlying claim for entitlement to an increased rating.  The history of this case includes a rating decision denying a claim for TDIU in December 2010.  At that time there was no evidence in the record that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Prior to April 7, 2009, the Veteran was service-connected for diabetes mellitus, type II, rated 20 percent, and erectile dysfunction associated with type II diabetes mellitus, rated 0 percent.  

Accordingly, the Veteran did not meet the schedular criteria for consideration for a TDIU prior to April 7, 2009.  38 C.F.R. § 4.16(a) (2016).  However, because there is a suggestion in the record from the January 2017 private employability assessment, the Board will remand the claim for TDIU pursuant to 38 C.F.R. § 4.16(b) prior to April 7, 2009, for referral to appropriate department officials for consideration.

As of April 7, 2009, the Veteran's combined disability rating is 70 percent.  The Veteran is service-connected for diabetes mellitus, type II, rated 20 percent; erectile dysfunction associated with type II diabetes mellitus, rated 0 percent; posttraumatic stress disorder, rated at 30 percent; peripheral neuropathy, right upper extremity (previously rated as peripheral neuropathy, right upper extremity DC8715) associated with type II diabetes mellitus, rated at 20 percent; peripheral neuropathy, left upper extremity (previously rated as peripheral neuropathy, left upper extremity DC8715) associated with type II diabetes mellitus, rated at 20 percent; peripheral neuropathy, right lower extremity associated with type II diabetes mellitus, rated 10 percent; peripheral neuropathy, left lower extremity associated with type II diabetes mellitus, rated 10 percent; and bilateral non-proliferative retinopathy associated with type II diabetes mellitus, rated 0 percent (with a bilateral factor of 3.4 Percent for diagnostic codes 8715, 8715, 8720, 8720 being applied).  Therefore, the Veteran meets the schedular criteria for consideration for TDIU for that period.  38 C.F.R. § 4.16(a) (2016).

The January 2017 private employability assessment, completed by a vocational expert, who reviewed the claims file and interviewed the Veteran, gave an opinion that it was at least as likely as not that the Veteran is precluded from securing and following substantially gainful employment since 2008 after he was retired from his employment, from 1967 to December 2007, at Ford Motor Company. 

In the Veteran's November 2016, VA Form 21-8940 and addendum statement, the Veteran reported that he last worked in late 2007, when he retired from his industrial lift operator position with the Ford Motor Company due to his service-connected disabilities.  The Veteran further explained that while his PTSD was the primary cause that he left work when he did, the limitations imposed by his peripheral neuropathy limited his ability to function on a daily basis as well.

The vocational expert also considered whether the Veteran was capable of performing sedentary employment, and concluded based on the definition in the Dictionary of Occupational Titles ("DOT"), which is "based on information obtained from the U.S. Department of Labor, the U.S. Census Bureau, and other reliable sources," that the Veteran would be precluded from performing sedentary work.  The vocational expert opined that, "the impact and nature of the bilateral peripheral neuropathy of the upper and lower extremities, diabetes, and PTSD would preclude [the Veteran] from doing sedentary work.  Sedentary work requires prolonged periods of sitting but also requires some standing and walking and exerting force up to 10 pounds.  It is my opinion that the limitations described above would preclude his ability to meet the physical requirements of even sedentary employment.  His bilateral peripheral neuropathy of his upper and lower extremities limits his lifting and gripping abilities and makes walking, even for a brief duration of time difficult.  In addition, all competitive work environments, regardless of physical demand level, require adherence to a set schedule and a certain level of productivity and reliability.  Because of the fatigue caused by his diabetes he finds it necessary to take frequent naps and has greatly diminished stamina/endurance during the day, which would impact productivity and attendance necessary for even sedentary work.  In addition, his PTSD symptoms would exacerbate his fatigue and make it difficult to communicate effectively with others which is an element of most occupations in the competitive workforce."  

A review of the record shows that the Veteran graduated high school with a concentration in general studies, and earned credits towards an associate's degree in the 1970s, which he did not complete.  The Veteran's employment history was as an unskilled laborer with medium physical demands as an industrial truck driver, tug driver, mold cleaner and line assembler.  

In light of the Veteran's occupational background and the functional limitations described in the January 2017 private vocational report, the Board finds, based on a preponderance of the evidence, that the Veteran's service-connected disabilities are sufficient to make him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level as of April 7, 2009.  Thus, entitlement to a TDIU is warranted beginning April 7, 2009.

ORDER

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to a TDIU is granted as of April 7, 2009.


REMAND

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016). 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2016).

In this case, the Veteran was found service-connected for diabetes mellitus, type II, and assigned a 20 percent disability rating effective May 22, 2008, less than a year before a 70 percent total disability rating was assigned effective April 7, 2009.  In addition, the Veteran has maintained that he is unemployable due to service-connected disabilities and has not worked since December 2007.  Therefore, the Board finds that there is evidence of record suggesting unemployability as a result of service-connected disabilities for the period prior to April 7, 2009.

Rating boards are required to submit to the Director of the Compensation and Pension Service for consideration all cases where there is evidence that the Veteran is unemployable by reason of service-connected disabilities, but who do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board is precluded by regulation from considering the assignment of  TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance and must refer that matter for adjudication, including referral to the Director of the Compensation and Pension Service for consideration.  38 C.F.R. § 4.16(b) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for TDIU pursuant to 38 C.F.R. § 4.16(b) prior to April 7, 2009, to the appropriate VA official for consideration.

2.  Then, readjudicate the claim for TDIU pursuant to 38 C.F.R. § 4.16(b) prior to April 7, 2009.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


